DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. (US. Pub: 2008/0129226 A1) in view of Bauer (DE: 4040136 A1). A copy of the machine generated English translation has been provided. 
Regarding claims 1, 21, and 22, Dewitt discloses (in at least figs. 1 and 2) a flameless candle comprising: a candle body (20, 24) configured to house a power source (14, 46); a light source (34) including a light-emitting component and configured to selectively receive current power from the power source (14, 46); and a flame element (36) including an interior surface and an exterior surface (see at 
Dewitt does not expressly disclose the flame element is configured to move between a first position and a second position with respect to the candle body to act as an actuator to selectively illuminate the light-emitting diode by causing movement of a conductor that is electrically connected to the light-emitting diode wherein when the flame element is in the first position, the conductor is electrically connected to the power source, such that the light-emitting diode receives current, and wherein when the flame element is in the second position, the conductor is not electrically connected to the power source, such that the light-emitting diode does not receive current.
Given the teaching of Dewitt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider configuring the flame to move between a first position (i.e. rotating on) and a second position (i.e. rotating off) with respect to the candle body to act as an actuator to selectively illuminate the light-emitting diode by causing movement of a conductor that is electrically connected to the light-emitting diode wherein when the flame element is in the first position (i.e. on position), the conductor is electrically connected to the power source, such that the light-emitting diode receives current, and wherein when the flame element is in the second position (i.e. off position), the conductor is not electrically connected to the power source, such that the light-emitting diode does not receive current in order to turn the device of on and off. 
Bauer discloses (in at least fig. 1; abstract; title) a flameless candle comprised of, in part, the flame element is configured to move between a first position (abstract; i.e. rotating to make connection) and a second position (abstract; i.e. rotating to break connection) with respect to the candle body to act as an actuator to selectively illuminate the light-emitting diode by causing movement of a conductor that is electrically connected to the light-emitting diode wherein when the flame element is in the first position, the conductor is electrically connected to the power source, such that the light-emitting diode receives 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the flame element of Bauer configured to move between a first position and a second position with respect to the candle body to act as an actuator to selectively illuminate the light-emitting diode by causing movement of a conductor that is electrically connected to the light-emitting diode wherein when the flame element is in the first position in the device of Dewitt wherein the conductor is electrically connected to the power source, such that the light-emitting diode receives current, and wherein when the flame element is in the second position, the conductor is not electrically connected to the power source, such that the light-emitting diode does not receive current in order to turn the device on and off. 
Regarding claim 3, Dewitt as modified by Bauer discloses all the claimed limitations except for the flame element is configured to move in at least a vertical dimension.
However, Bauer disclose (in at least fig. 1) the flame element moves in at least horizontal dimension. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider moving the flame element of Dewitt as modified by Bauer in at least a vertical dimension in order to turn on and off the flameless candle. 
Regarding claim 4, Dewitt discloses (in at least figs. 1 and 2) the candle body (20, 24) comprises an outer shell and a base (12), wherein the outer shell includes an aperture configured to receive the flame element (see at least figs. 1 and 2).
Regarding claim 5, Dewitt as modified by Bauer discloses (in at least fig. 1 both Dewitt and Bauer; see also Bauer’s title) the flame element is configured to rotate between the first position and the second position with respect to the candle body.
Regarding claim 6, Dewitt as modified by Bauer discloses (in at least fig. 1) at least a portion of the light source (34, 18) is configured to rotate with the flame element such that, when in the first position (i.e. ON position), the light source (34, 18) is configured to receive the current from the power source and 
Regarding claim 7, Dewitt discloses (in at least figs. 1-10) at least a portion of the light source (34) comprises a lead of an LED package.


Claims 8-11, 13-14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. (US. Pub: 2008/0129226 A1) in view of Bauer (DE: 4040136 A1) and further in view of Fournier et al. (US. Pub: 2012/0195030) of record.
Regarding claim 8, Dewitt as modified by Bauer discloses all the claimed limitations except for the light source comprises an LED package including a first lead and a second lead, wherein the first lead is constantly electrically connected to a first terminal of the power source, and the second lead is electrically connected to a second terminal of the power source only when the flame element is in the first position.
Fournier discloses (in at least abstract; fig. 2A) a light source comprises an LED package including a first lead and a second lead (abstract; fig. 2A), wherein the first lead is constantly electrically connected to a first terminal of the power source (fig. 2A; see 254 on 240), and the second lead is electrically connected to a second terminal of the power source only when the flame element is in the first position (see fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the configuration of Fournier in the apparatus of Dewitt as modified by Bauer to make the aesthetic effect from the use of the imitation candle more realistic by flickering the light. 
Regarding claim 9, Fournier discloses (in at least abstract; fig. 2A) the second lead (234) of the LED package directly contacts the second terminal of the power source when the flame element is in the first position. The reason for combination is the same as for claim 8. 
Regarding claim 10, Dewitt as modified by Bauer and Fourrier discloses (in at least figs. 2) the flame element comprises an arm extending radially and configured to receive the second lead, such that the second lead rotates with the flame element.

Regarding claim 13, Fournier discloses (in at least abstract; fig. 2A) the flame element comprises a downwardly-extending portion extending downwardly from the arm, wherein the downwardly-extending portion is configured to apply inward pressure to the second lead when the flame element is in the first position (see arrow near 234). The reason for combination is the same as for claim 8.
Regarding claim 14, Fournier discloses (in at least abstract; fig. 2A) the second lead comprises a first portion extending radially away from a body of the light source and a second portion extending downwardly away from the first portion (see 234 and arrow by 234), wherein the second portion of the second lead is configured to contact the lateral surface of the power source when the flame element is in the first position (see fig. 2A). The reason for combination is the same as for claim 8.
Regarding claim 23, Fournier discloses (in at least abstract; fig. 2A) the lead directly contacts the power source only when the flame element is in the first position.
Regarding claim 24, Fournier discloses (in at least abstract; fig. 2A) the flame element is further configured to move in a vertical dimension when transitioning between the first position and the second position.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. (US. Pub: 2008/0129226 A1) in view of Bauer (DE: 4040136 A1) and further in view of Sheng (US. Pub: 2014/0218903 A1) of record. 
Regarding claim 15, Dewitt as modified by Bauer discloses all the claimed limitations except for the flameless candle is configured to provide tactile feedback when the flame element is moved into at least one of the first position or the second position.
Sheng discloses (in at least fig. 7A) a flameless candle is configured to provide tactile feedback when the flame element is moved into at least one of the first position or the second position (see 29 and 29’).

Regarding claim 16, Sheng discloses (in at least fig. 7A) the base further comprises at least one detent configured to receive a portion of the flame element to provide the tactile feedback.
Regarding claim 17, Sheng discloses (in at least fig. 7A) the at least one detent comprises a first detent configured to receive a portion of the flame element in the first position and a second detent configured to receive a portion of the flame element in the second position.
Regarding claim 20, Sheng discloses (in at least fig. 2) the power source comprises a center axis along a Z-dimension extending upwardly from a center of the power source, and wherein a casing of the light source comprises a center axis along a Z-dimension extending upwardly from a center of the casing of the light source, wherein the center axis of the power source is offset from the center axis of the casing of the light source (in at least fig. 2; see axis of 10, compare to Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-17 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875